        Case 1:19-mc-00145-TSC Document 310 Filed 11/07/20 Page 1 of 23




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


In the Matter of the Federal Bureau of Prisons’
Execution Protocol Cases,                                 Case No. 19-mc-0145 (TSC)

LEAD CASE: Roane et al. v. Barr

THIS DOCUMENT RELATES TO:

Roane, et al. v. Barr, 05-2337

Bernard v. Barr et al., 20-474


 PLAINTIFFS ORLANDO HALL AND BRANDON BERNARD’S MOTION FOR STAY
                  OF EXECUTION PENDING APPEAL

       Plaintiffs Orlando Hall and Brandon Bernard are scheduled for execution on

November 19, 2020 and December 10, 2020, respectively. Pursuant to Fed. R. Civ. P. 62(d),

Fed. R. App. P. 8(a)(1), and 28 U.S.C. § 1651, Mr. Hall and Mr. Bernard respectfully move the

Court to stay their executions pending their appeal of the Court’s orders dismissing their Eighth

Amendment claim and denying injunctive relief on their Food, Drug, and Cosmetic Act

(“FDCA”) and Federal Death Penalty Act (“FDPA”) claims. See Dkt. #193, 261. Mr. Hall and

Mr. Bernard intend to appeal, on an expedited schedule if possible, the Court’s ruling that the

Supreme Court’s decision in Barr v. Lee, 140 S. Ct. 2590 (2020), required the Court to deny their

Eighth Amendment claim, see Dkt. #193 at 3-5, and the Court’s conclusion that they failed to

establish that Defendants’ violations of the FDCA and FDPA will cause them irreparable harm,

see Dkt. #261 at 31, 35-41. They therefore seek a stay of execution to preserve the status quo,

which will ensure that their appeal may be fully and fairly litigated and will not be mooted by

their executions. See Hawaii Hous. Auth. v. Midkiff, 463 U.S. 1323, 1324 (1983).




                                                  1
        Case 1:19-mc-00145-TSC Document 310 Filed 11/07/20 Page 2 of 23




                                            Background

        This case concerns whether Defendants’ planned use of pentobarbital sodium

(“pentobarbital”) to execute Plaintiffs Hall and Bernard violates Plaintiffs Hall and Bernard’s

constitutional and statutory rights, thereby entitling them to injunctive relief. Because the Court

is familiar with recent proceedings in this matter, counsel recounts only the factual background

relevant to the current motion.

        On July 13, 2020, the Court preliminarily enjoined the scheduled executions of four

Plaintiffs in this consolidated case, finding that Plaintiffs had demonstrated a likelihood of

success on the merits of their Eighth Amendment claim challenging Defendants’ 2019 execution

protocol (“2019 Protocol”). See Dkt. #135 at 18. Specifically, the Court found that using

pentobarbital “poses a substantial risk of serious pain,” id. at 13, and credited Plaintiffs’ experts’

conclusion that “there is a ‘virtual medical certainty’ that the 2019 Protocol will result in

‘excruciating suffering’” by causing inmates to experience “sensations of drowning and

suffocation” before they die. Id. at 10-11. “The D.C. Circuit declined to stay or vacate the

court’s injunction, but the Supreme Court vacated the injunction early in the morning of July 14,

2020.” Dkt. #261 at 6 (internal citation omitted). In a short per curiam opinion, the Supreme

Court concluded that Plaintiffs’ evidence did not satisfy “the showing required to justify last-

minute intervention by a Federal Court.” Lee, 140 S. Ct. at 2591. Defendants executed one of

the four Plaintiffs shortly thereafter.

        On July 15, 2020, the Court preliminarily enjoined the executions of the three remaining

Plaintiffs who had received execution dates, concluding that they were likely to succeed on the

merits of their claim that the 2019 Protocol violates the FDCA. See Dkt. #261 at 6. As with the

prior preliminary injunction, although the D.C. Circuit declined to stay or vacate the injunction,

the Supreme Court vacated the injunction. See Barr v. Purkey, No. 20A10, 2020 WL 4006821

                                                  2
        Case 1:19-mc-00145-TSC Document 310 Filed 11/07/20 Page 3 of 23




(U.S. July 16, 2020) (per curiam). The Supreme Court did not address the merits of Plaintiffs’

FDCA claim. Id. Defendants executed two of the three Plaintiffs later that week.

       On August 15, 2020, the Court granted Defendants’ motion to dismiss the Eighth

Amendment claim in the consolidated action brought by all Plaintiffs, including Hall and

Bernard. The Court reasoned that under the Supreme Court’s decision in Lee, “no amount of

new evidence will suffice to prove that the pain pentobarbital causes reaches unconstitutional

levels” as a matter of law. Dkt. #193, at 4. On August 27, 2020, the Court entered a permanent

injunction barring Defendants from executing Plaintiff Keith Nelson, finding that the

Defendants’ use of pentobarbital for lethal injection without first satisfying the FDCA’s

premarketing, labeling, and prescription requirements was unlawful. Dkt. #261 at 7. The D.C.

Circuit vacated the injunction and remanded for the Court to consider irreparable harm. Id. at 7-

8. On remand, the Court denied Mr. Nelson’s request for a permanent injunction on his FDCA

claim, finding that he had failed to demonstrate irreparable harm. Id. at 7. Defendants executed

Mr. Nelson a few hours later.

       On September 20, 2020, the Court granted summary judgment in favor of Plaintiffs’

FDCA claim. The Court concluded that that “the pentobarbital the government intends to use in

executions is subject to the FDCA and fails to meet the premarketing, labeling, and prescription

requirements therein,” and that because “the government’s use, under the 2019 Protocol, of

pentobarbital . . . has not been prescribed and does not meet other statutory requirements of the

FDCA,” the intended executions “constitute[] agency action that is contrary to law in violation of

the APA [Administrative Procedure Act].” Dkt. #261 at 33; see generally Dkt. #213.

       The Court, however, denied Plaintiffs’ request for injunctive relief, finding that although

there was a “possibility that inmates will suffer excruciating pain during their executions,

Plaintiffs have not established that flash pulmonary edema is ‘certain’ or even ‘likely’ to occur

                                                 3
        Case 1:19-mc-00145-TSC Document 310 Filed 11/07/20 Page 4 of 23




before an inmate is rendered insensate.” Id. at 36. The Court found that Plaintiffs did not

“completely discredit Dr. Antognini’s testimony” and did not “completely undermine”

Dr. Crowns’ conclusions that symptoms of distress during an execution can reflect agonal

breathing occurring “right before death but after the inmate is rendered unconscious.” Id. at 38-

39. Although the Court expressed skepticism about the conclusions voiced by Defendants’

experts, it also stated that it could not “weigh the evidence before it in a vacuum” and that the

Supreme Court in Lee had already addressed “most of the evidence Plaintiffs have presented in

this case and found that it was not enough to warrant injunctive relief.” Id. at 39-40. The Court

also granted Defendants’ motion for summary judgment on Plaintiffs’ FDPA claim because

Defendants had “proffer[ed]” that the Federal Bureau of Prisons “will consider, and may choose

to accommodate, the request of any Plaintiff sentenced by a federal court in Texas who wishes to

have an execution scheduled for after 6p.m” and there was no evidence that a failure to do so

would cause Plaintiffs irreparable harm. Id. at 30-31 (emphasis added).

       Plaintiffs, including Hall and Bernard, filed three Fed. R. Civ. P. 59(e) motions to alter or

amend the Court’s judgments regarding their Eighth Amendment claim, see Dkt. #238, their

FDCA claim, see Dkt. #282, and their FDPA claim, see Dkt. #298. Plaintiffs’ motions included

new evidence that William LeCroy, whom Defendants executed on September 22, 2020, was

observed “heav[ing] uncontrollably” almost immediately after pentobarbital was administered

into his veins. Dkt. #282-2; see Dkt. #282-1. They also submitted a supplemental expert

declaration from Dr. Gail A. Van Norman, whose statements and credibility Defendants did not

challenge at the evidentiary hearing.

       Dr. Van Norman stated in her declaration that “the respiratory efforts reported by

eyewitnesses during the execution of Mr. LeCroy were not agonal respirations” but instead “a

classic description of attempts to breathe against an obstructed airway,” because “[t]here is no

                                                 4
        Case 1:19-mc-00145-TSC Document 310 Filed 11/07/20 Page 5 of 23




heaving motion of the chest, alone or together with the abdomen” with agonal respiration. Dkt.

#282-4 at 8. As Dr. Van Norman explained, the fact that “Mr. LeCroy’s eyes were open while

he was fighting for breath and closed only later” indicates that he was aware and experiencing

flash pulmonary edema in the minutes before his death. Id. at 10. Furthermore, “[f]lash

pulmonary edema is accompanied by excruciating symptoms of drowning: shortness of breath,

anxiety, terror, and panic.” Id. at 2. In short, Mr. LeCroy likely experienced extraordinary pain

and suffering before dying. The Court denied all three motions on November 3. See Dkt. #305.

       Defendants plan to execute Plaintiff Hall on November 19, and Plaintiff Bernard on

December 10. As with Mr. LeCroy and previous Plaintiffs, and in accordance with the 2019

Protocol, Defendants intend to execute both men using pentobarbital, administered without any

opiate or other narcotic. For the reasons set forth below, the Court should issue a stay of

execution so Plaintiffs Hall and Bernard may pursue their meritorious arguments on appeal

without threat of having the litigation mooted by their deaths.

                                             Argument

       “[A] stay of execution is an equitable remedy.” Hill v. McDonough, 547 U.S. 575, 584

(2006). “Thus, like other stay applicants, inmates seeking time to challenge the manner in which

the State plans to execute them must satisfy all of the requirements for a stay, including a

showing of a significant possibility of success on the merits.” Id. As part of this inquiry, the

Court must also assess “whether the applicant will be irreparably injured absent a stay,”

“whether issuance of the stay will substantially injure the other parties interested in the

proceeding,” and “where the public interest lies.” Nken v. Holder, 556 U.S. 418, 426 (2009).

The first two factors of this standard, likelihood of success on the merits and irreparable harm,




                                                  5
        Case 1:19-mc-00145-TSC Document 310 Filed 11/07/20 Page 6 of 23




are the most critical. Id. at 434. Where, as here, the Government is the opposing party, the third

and fourth factors merge. Id.

        Plaintiffs Hall and Bernard have made the requisite showing on all four factors and are

entitled to a stay as a result. First, they are likely to succeed on the merits of their claim that

Defendants’ violation of the FDCA will cause them irreparable harm. In addition, Plaintiffs Hall

and Bernard are likely to prevail on the merits of their claim that the Defendants’ use of

pentobarbital to execute them will violate their Eighth Amendment rights, and that the Supreme

Court’s decision in Lee did not create a categorical bar on all pentobarbital-related Eighth

Amendment challenges. Plaintiffs Hall and Bernard are also likely to succeed on the merits of

their FDPA claim and corresponding request for injunctive relief. Second, for the same reasons

Plaintiffs Hall and Bernard are likely to prevail on their appeal of the Court’s decision to deny

them injunctive relief on their FDCA claim and dismiss their Eighth Amendment claim, they will

suffer irreparable harm absent a stay. Third, the public has an important interest “in the humane

and constitutional application of [a] lethal injection statute.” Nooner v. Norris, 2006 WL

8445125, at *4 (E.D. Ark. June 26, 2006). That interest is not outweighed by Defendants’

general interest in ensuring the finality of capital proceedings. This is especially true where, as

here, there is substantial evidence that Defendants’ chosen method of execution will cause

Plaintiffs Hall and Bernard to experience extraordinary pain and suffering in their final moments,

and the denial of a stay threatens to permanently extinguish Plaintiffs’ meritorious claims.

Moreover, “the fact that the government has not—until now—sought to” schedule Plaintiffs’

executions “undermines any urgency surrounding” its need to do so. Oscorio-Martinez v. Att’y

Gen. U.S. of Am., 893 F.3d 153, 179 (3d Cir. 2018).

        For seventeen years, Defendants did not execute or seek to execute any death-sentenced

prisoners, including Plaintiffs Hall and Bernard. Under these circumstances especially, a stay of

                                                   6
        Case 1:19-mc-00145-TSC Document 310 Filed 11/07/20 Page 7 of 23




a few weeks or months to fully and fairly litigate the merits of Plaintiffs Hall and Bernard’s

appeal will not substantially injure either the public or the Government.

I.     Plaintiffs are Likely to Succeed on the Merits of Their Claims

       A.      Defendants’ Violation of the FDCA Will Cause Plaintiffs Hall and Bernard
               Irreparable Harm

       When the Court denied Plaintiffs’ request for a permanent injunction on their FDCA

claim, it focused on three points, in particular: (1) Plaintiffs’ evidence did not establish that

“flash pulmonary edema is ‘certain’ or even ‘likely’ to occur before an inmate is rendered

insensate”; (2) despite identifying multiple gaps in Defendants’ experts’ testimony, Plaintiffs

were unable to “completely undermine” the testimony of either Dr. Kendell Von Crowns or Dr.

Joseph F. Antongnini, particularly in light of the Supreme Court’s decision in Lee; and (3) it was

not apparent to the Court how securing a prescription, as the FDCA requires, “would eliminate

th[e] alleged harm” from being executed with pentobarbital. Plaintiffs are likely to succeed on

their claim on appeal that these conclusions are erroneous, and that, as a result, they are entitled

to a permanent injunction on their FDCA claim.

               1.      The Court erred by applying a heightened standard of irreparable
                       harm to Plaintiffs’ request for permanent injunctive relief

       Although the Court credited Plaintiffs’ evidence and was “concerned at the possibility

that inmates will suffer excruciating pain during their executions,” Dkt. #261 at 36, it ultimately

denied Plaintiffs’ request for injunctive relief because it found the evidence was insufficient to

show that the harm of flash pulmonary edema is “likely, let alone ‘certain’ or ‘imminent,’” id. at

40 (alteration in original) (citing Wis. Gas Co. v. FERC, 758 F.2d 669, 674 (D.C. Cir. 1985)).

This was error.

       The test for irreparable harm does not demand absolute certainty that the threatened harm

will occur. As Wisconsin Gas makes clear, the irreparable harm test requires two separate but

related showings: first, “the injury must be both certain and great; it must be actual and not
                                                   7
        Case 1:19-mc-00145-TSC Document 310 Filed 11/07/20 Page 8 of 23




theoretical”; and second, the injury must be “likely” to occur. Wis. Gas Co., 758 F.2d at 674.

By requiring Plaintiffs to prove that pulmonary edema is certain to occur before an inmate is

rendered insensate, the Court erroneously conflated the type of injury required for injunctive

relief (a concrete one) with the quantum of proof required (merely “likely,” not “certain”), and

imposed an unduly heightened burden on Plaintiffs.

       Properly applied, it is apparent that Plaintiffs’ evidence amply satisfies both components

of the Wisconsin Gas test for irreparable harm. There can be no doubt that flash pulmonary

edema is a concrete harm; both Drs. Van Norman and Von Crowns agree that flash pulmonary

edema is an acute and painful medical condition that can cause shortness of breath, wheezing,

gasping, and coughing. See Dkt. #246-1 at 4-5 (Declaration of Dr. Von Crowns); Dkt. #249-1 at

5 (Additional Supplemental Report of Dr. Van Norman). The only disagreement is whether

Plaintiffs are likely to experience flash pulmonary edema while sensate. But here, again,

Wisconsin Gas is instructive: as long as a movant has “provide[d] proof that the harm has

occurred in the past and is likely to occur again,” he or she has satisfied their burden of proving

irreparable harm. 758 F.2d at 674.

       In this case, Plaintiffs Hall and Bernard presented clear evidence from Dr. Van Norman

that all prisoners who have been executed by legal injection with pentobarbital and who have

had their lungs properly examined and documented after an autopsy showed signs of flash

pulmonary edema. See Dkt. #249-1 at 4. They also presented evidence that flash pulmonary

edema “occurs virtually immediately during and after high-dose barbiturate injection” and that it

is “extremely likely” all of the aforementioned prisoners “were aware and experienced sensations

of drowning and suffocation as they died.” Dkt. #24 at 36. More recently, Plaintiffs introduced

evidence that when Mr. LeCroy was executed with pentobarbital, his eyes remained open even as

his torso “began to jerk and contract uncontrollably” and he “grasp[ed] for air”—“classic

                                                 8
        Case 1:19-mc-00145-TSC Document 310 Filed 11/07/20 Page 9 of 23




motion[s] of chest-abdomen paradox” associated with flash pulmonary edema. Dkt. #282-1,

282-2, 282-4 at 10. Against this evidence, the Court found only that Defendants’ expert

Dr. Crowns was not “completely undermined” and that Defendants’ expert Dr. Antognini was

not “unqualified,” though “his reports and testimony did not carry much weight.” Dkt. #261 at

38-39. Applying the proper standard from Wisconsin Gas, the Court’s acceptance of Plaintiffs’

experts’ testimony and the lack of credit it gave to Defendants’ experts together show that

irreparable harm to Hall and Bernard is “likely.”

                2.      The Court erred by partially abdicating its factfinding responsibilities
                        and requiring Plaintiffs to completely undermine Defendants’
                        evidence

        In addition to applying the wrong standard for irreparable harm, the Court erred twice

during the factfinding process. First, the Court misread the Supreme Court’s decisions in

Bucklew v. Precythe, 139 S. Ct. 1112 (2019) and Lee to foreclose the possibility that Plaintiffs’

evidence was sufficient to show irreparable harm. Second, the Court improperly required

Plaintiffs to “completely undermine” Dr. Crowns’ conclusions to demonstrate irreparable harm.

        “The importance of thorough and accurate fact-finding at the trial court level of the

judicial process cannot be overstated.” Johnson v. Greater Se. Cmty Hosp. Corp., 1996 WL

377147, at *3 (D.D.C. June 24, 1996). “The trial judge is the most important agency of the

judicial branch of the government precisely because on it rests the responsibility of ascertaining

the facts. . . . For that very reason every effort should be made to render it as adequate as it

humanly can be.” Id. (quoting United States v. Forness, 125 F.2d 928, 943 (2d Cir. 1942)).

Thus, a district court is generally not free to delegate its factfinding responsibilities by

substituting another court or party’s factual findings for its own in the first instance. See Fed. R.

Civ. P. 52(a)(1) (“In an action tried on the facts without a jury or with an advisory jury, the court

must find the facts specially.” (emphasis added)).


                                                   9
       Case 1:19-mc-00145-TSC Document 310 Filed 11/07/20 Page 10 of 23




       Here, however, the Court appears to have partially abdicated its factfinding

responsibilities out of a mistaken belief that the Supreme Court’s decisions in Bucklew and Lee

dictated certain factual and credibility findings. Thus, despite the Court’s concern that Dr.

Antognini’s research was “rather old” and dealt primarily with animals as opposed to humans,

the Court gave his reports and testimony some weight simply because the Supreme Court had

relied on Dr. Antognini’s testimony on the effects of pentobarbital in Bucklew. Dkt. #261 at 39.

But Bucklew was a different case involving a different set of facts and expert evidence. Indeed,

the Supreme Court stressed in its discussion of the pentobarbital evidence in Bucklew that the

plaintiff’s expert, in contrast to Dr. Antognini, “was evasive” and “crossed up the numbers” in

his testimony. 139 S. Ct. at 1132. No such issues have arisen in this case with respect to

Dr. Van Norman’s many declarations, and Defendants did not even question Dr. Van Norman.

       The Court also erred when it denied Plaintiffs’ claims in reliance on the fact that “[t]he

Supreme Court . . . already addressed most of the evidence Plaintiffs have presented in this case

and found that it was not enough to warrant injunctive relief.” Dkt. #261 at 39-40 (citing Lee,

140 S. Ct. at 2592). In doing so, the Court misread the Supreme Court’s decision in Lee, which

was limited to the particular procedural posture of the case, see infra Part I.B., and emphasized

that the “competing expert testimony” was insufficient to “justify last-minute intervention by a

Federal Court.” Lee, 140 S. Ct. at 2591 (emphasis added). Here, by contrast, Plaintiffs,

including Hall and Bernard, filed their motions for partial summary judgment and permanent

injunctive relief months before Hall and Bernard’s scheduled execution dates. See Dkt. #236

(filed Sept. 9, 2020). Furthermore, the evidence before the Supreme Court in Lee was

substantially different. In July, the Supreme Court did not have the benefit of Plaintiffs’ cross-

examinations of Drs. Crowns and Antognini. See Dkt. #261 at 38. Nor did it have evidence

pertaining to Mr. LeCroy’s execution. By giving the Supreme Court’s decisions in Bucklew and

                                                 10
       Case 1:19-mc-00145-TSC Document 310 Filed 11/07/20 Page 11 of 23




Lee controlling weight on the question of irreparable harm, the Court failed to conduct an

independent analysis of the facts and evidence before it as required by Federal Rule of Civil

Procedure 52(a).

       In any event, to the extent the Court independently assessed the credibility of Drs.

Crowns and Van Norman, it erred by requiring Plaintiffs to “completely undermine” Dr. Crowns’

testimony to prevail on their request for injunctive relief. Dkt. #261 at 38 (emphasis added). As

the Court acknowledged in its opinion, Plaintiffs identified a serious flaw in Dr. Crowns’

testimony, namely that “he was unaware of more recent news reports from the executions of Lee,

Honken, Purkey, and Mitchell describing the inmates as showing labored breathing, gasping for

breath, or heaving,” which contradicted the news reports on which Dr. Crowns relied to conclude

that executed inmates were insensate when they experienced pulmonary edema. Dkt. #261 at 38.

Notwithstanding this serious problem with Dr. Crowns’ testimony, and other evidence Plaintiffs

introduced showing flaws in his conclusions, the Court appeared to have considered Dr. Crowns’

testimony to be as credible as Dr. Van Norman’s simply because Plaintiffs did not “completely

undermine” Dr. Crowns’ conclusions. Id.

       This was error. Plaintiffs were not required to completely undermine Defendants’

evidence to prevail on their request for injunctive relief. As discussed earlier, see Part I.A.1, a

plaintiff need only show that he or she is likely to suffer irreparable harm. See Wis. Gas Co., 758

F.2d at 674. Plaintiffs were therefore entitled to injunctive relief as long as they could show that

Dr. Van Norman’s conclusions regarding flash pulmonary edema were generally more credible

than those of Dr. Crowns’ regarding agonal breathing. That is precisely what Plaintiffs did.

Plaintiffs introduced evidence that Dr. Crowns was a pathologist and therefore not qualified to

testify about the effects of pentobarbital on the brain. See Dkt. #282-4 at 10-11; Dkt. #282-5 at

3. Plaintiffs also introduced evidence that many of the inmates who were executed exhibited

                                                 11
          Case 1:19-mc-00145-TSC Document 310 Filed 11/07/20 Page 12 of 23




physical responses prior to dying that were in no way consistent with the “slow, periodic, deep

agonal respiration of cardiac arrest,” Dkt. #282-4 at 10—evidence Dr. Crowns admitted he did

not consider when advancing his hypothesis of agonal breathing, see Dkt. #261 at 38. Plaintiffs

thus met their burden of showing that injecting them with pentobarbital will cause them to suffer

irreparable harm in the form of excruciating pain.

                 3.      The Court failed to appreciate that requiring Defendants to comply
                         with the FDCA would decrease the likelihood that Plaintiffs will suffer
                         flash pulmonary edema before dying

          As part of its rationale for denying Plaintiffs’ request for injunctive relief, the Court

stated that it was “not apparent how securing a prescription [in conformance with the FDCA]

would eliminate this alleged harm [of flash pulmonary edema].” Dkt. #261 at 36. Because “the

prescription requirement does not in and of itself ensure that Plaintiffs will . . . be protected from

flash pulmonary edema during their executions,” the Court did not consider injunctive relief

appropriate. Id. This, too, was error.

          The question is not whether unprescribed pentobarbital is more likely than prescribed

pentobarbital to induce flash pulmonary edema. Instead, the question is whether the need for a

prescription from a licensed doctor will require Defendants to include a pain-relieving drug

along with pentobarbital as Plaintiffs and their experts have recommended. See Dkt. #236 at 13;

Dkt. #248 at 3-4. As matters currently stand, Defendants can bypass consulting medical

professionals altogether when executing death-sentenced individuals such as Plaintiffs Hall and

Bernard, which this Court has found to violate the FDCA. Should this Court require compliance

with the law, however, Defendants will be required to consult first with a licensed doctor, who

will assess how best to mitigate the risk that executed persons will experience sensations of

suffocation and drowning prior to death and may well prescribe opioids or a similar analgesic as

a condition of prescribing pentobarbital for use in an execution. See Dkt. #92 at 31-32; Dkt. #25

at 2-7.
                                                    12
       Case 1:19-mc-00145-TSC Document 310 Filed 11/07/20 Page 13 of 23




       Plaintiffs are therefore likely to succeed on their claims on appeal that the Court erred in

denying them injunctive relief on their FDCA claim.

       B.      The Supreme Court’s Decision in Lee Did Not Create a Categorical Bar to
               Plaintiffs’ Eighth Amendment Claim as a Matter of Law

       Plaintiffs are also likely to succeed on the merits of their claim on appeal that the Court

erred when it dismissed Plaintiffs Hall and Bernard’s Eighth Amendment claim as a matter of

law. The Court concluded that the Supreme Court’s decision in Lee required it to dismiss

Plaintiffs’ Eighth Amendment claim because under Lee, “the use of pentobarbital will withstand

Eighth Amendment scrutiny, no matter the evidence of excruciating pain.” Dkt. #193 at 5

(emphasis added). Thus, even if the Court had “found in favor of Plaintiffs on all alleged facts,

there would be no Eighth Amendment violation” because, as the Court understood Lee, the use

of pentobarbital in executions is constitutional as a matter of law. Id.

        This sweeping reading of Lee, a summary per curiam opinion issued without full briefing

or argument, finds no basis in the Supreme Court’s opinion. In fact, Lee acknowledged that

Plaintiffs had introduced new evidence “suggesting that pentobarbital causes prisoners to

experience ‘flash pulmonary edema,’ a form of respiratory distress that temporarily produces the

sensation of drowning or asphyxiation,” but held only that the evidence before the Court at that

time was insufficient to “justify last-minute intervention by a Federal Court.” 140 S. Ct. at 2591

(emphasis added). As the Supreme Court made clear, its decision to vacate the Court’s

preliminary injunction was the product of its view that “‘last-minute stays . . . should be the

extreme exception, not the norm.” Id. The decision was not a blanket ruling on the

constitutionality of pentobarbital itself, and nowhere claimed to be. Id. Indeed, the Supreme

Court expressly characterized its recitation of the history of pentobarbital in executions as mere

“backdrop.” Id. The Supreme Court’s legal holding in Lee was in fact much more limited than

the Court believed: Lee held only that competing evidence of flash pulmonary edema is

                                                 13
         Case 1:19-mc-00145-TSC Document 310 Filed 11/07/20 Page 14 of 23




insufficient to support a last-minute stay of execution. Id. If the Supreme Court had intended to

conclude that pentobarbital is always constitutional as a matter of law, it would have said so.

Instead, it chose to narrowly focus on the fact that the Court issued preliminary injunctive relief

“[h]ours before the first execution was set to take place.” Id. at 2591.

         What is more, the Supreme Court’s focus in Lee on Defendants’ “competing expert

testimony . . . indicating that any pulmonary edema occurs only after the prisoner has died or

been rendered fully insensate,” id., suggests that if pulmonary edema occurs before death or

unconsciousness, the pain and suffering it causes could support an Eighth Amendment claim.

That is precisely what Plaintiffs have pleaded in their amended complaint, see Am. Compl.

¶¶ 72-86, and it was more than sufficient to survive Defendants’ motion to dismiss. See R.S. v.

District of Columbia, 292 F. Supp. 2d 23, 28 (D.D.C. 2003) (“[T]he threshold to survive a

motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) is relatively low.”); see also

Odom v. Dist. of Columbia, 248 F. Supp. 3d 260, 264 (D.D.C. 2017) (citation omitted) (“[A]

court must construe the complaint in the light most favorable to the plaintiffs and ‘must assume

the truth of all well-pleaded allegations.’”).

         Plaintiffs Hall and Bernard are therefore likely to succeed on the merits of their appeal

that the Court erred in granting Defendants’ motion to dismiss Plaintiffs’ Eighth Amendment

claim.

         C.     The FDPA Requires Defendants to Comply with Applicable State Law in
                Texas and Their Failure to Do So Will Cause Plaintiffs Hall and Bernard
                Irreparable Harm

         The Court correctly determined that the FDPA, which requires United States marshals to

“supervise implementation of the [capital] sentence in the manner prescribed by the law of the

State in which the sentence is imposed,” 18 U.S.C. § 3596(a), requires Defendants to comply

with all relevant provisions of Texas law governing executions. See Dkt. #261 at 30-31. As

relevant here, Texas Code of Criminal Procedure Article 43.14(a) provides that executions may
                                             14
       Case 1:19-mc-00145-TSC Document 310 Filed 11/07/20 Page 15 of 23




only take place “at any time after the hour of 6 p.m. on the day set for the execution.” Thus,

Defendants cannot, consistent with the FDPA, execute Plaintiffs Hall and Bernard before 6 p.m.

or after midnight on November 19 and December 10, respectively. Notwithstanding the FDPA’s

clear command, however, the Court accepted Defendants’ promise that they would “consider”

and choose whether to accommodate a request by Plaintiffs to be executed after 6 p.m. as a

matter of “administrative grace,” and granted them summary judgment on the basis that the issue

did not pose “a controversy.” Dkt. #261 at 30. The Court also concluded that even if

Defendants violated the FDPA, it was unlikely that the violation would cause Plaintiffs

irreparable harm. Id. In so concluding, the Court committed two distinct errors.

       First, Defendants did not commit to complying with the FDPA and Article 43.14(a).

Defendants’ very reluctance to adhere to these statutory requirements creates a controversy

between Plaintiffs—who seek assurance that Defendants will not execute them in the early

morning hours if litigation prevents their execution from occurring before midnight on their

scheduled execution dates 1—and Defendants, who have twice flouted the FDPA by ignoring

comparable requirements from other jurisdictions and withheld any assurance that they will

comply here. See Dkt. #287 at 5-6.

       Second, any violation by Defendants of the FDPA under these circumstances will cause

Plaintiffs Hall and Bernard irreparable harm. As events currently stand, Plaintiffs intend to

pursue an appeal before the D.C. Circuit—and, if necessary, the Supreme Court of the United

States. It is thus likely that they will be litigating up to the date of their scheduled executions,

and experience indicates that such litigation may continue into the early morning hours of


1
  Plaintiff Hall has requested that he be executed after 6 p.m., and Plaintiff Bernard will do so.
Pursuant to Texas law, if Defendants do not execute Plaintiffs on the scheduled dates of their
executions, new execution dates would need to be set, and those dates must be ninety-one days in
the future. Act of May 29, 2015, 84th Leg., R.S., ch. 951, 2015 Tex. Sess. Law Serv. 951.”
(West).
                                                  15
       Case 1:19-mc-00145-TSC Document 310 Filed 11/07/20 Page 16 of 23




November 20 and December 11. In the event Defendants execute either Plaintiff during these

early morning hours, they will have mooted any meritorious claim for relief Plaintiffs have—a

quintessential example of irreparable harm. See C.G.B. v. Wolf, No. 20-CV-1072 (CRC), 2020

WL 2935111, at *27 (D.D.C. June 2, 2020) (“As many courts have recognized . . . the possibility

of death, is the prototypical irreparable harm.”). Plaintiffs Hall and Bernard are thus likely to

succeed on the merits of their appeal that the Court erred in granting summary judgment to

Defendants on Plaintiffs’ FDPA claim.

II.    Absent a Stay, Plaintiffs will Suffer Irreparable Harm

       The Supreme Court recognized in Nken that “a stay pending appeal certainly has some

functional overlap with an injunction.” 556 U.S. at 428. Both, for instance, require the moving

party to prove the existence of irreparable harm absent equitable relief. See id. at 435; eBay, Inc.

v. MercExchange, L.L.C., 547 U.S. 388, 391 (2006). Thus, for many of the reasons Plaintiffs are

likely to succeed on the merits of their appeal, see Part I, supra, they have also shown a

likelihood of irreparable harm absent a stay.

       Courts across the country have repeatedly held that a plaintiff suffers irreparable harm if

he will be executed before his meritorious challenges to the method of execution can be fully and

fairly litigated. See, e.g., Nooner v. Norris, No. 5:06cv00110 SWW, 2006 WL 8445125, at *3

(E.D. Ark. June 26, 2006) (plaintiff showed threat of irreparable harm because if he suffered pain

during his execution, as alleged, the injury would never be rectified); Cooey v. Taft, 430 F. Supp.

2d 702, 708 (S.D. Ohio 2006) (same); Brown v. Beck, No. 5:06CT3018 H, 2006 WL 3914717, at

*7 (E.D.N.C. Apr. 7, 2006) (same). The evidence in this case shows that the risk of irreparable

harm is just as great, if not greater, than the aforementioned list of cases.

       As explained above, Plaintiffs introduced evidence from Dr. Van Norman, a

cardiovascular and perioperative expert whose credibility Defendants did not challenge, who


                                                  16
       Case 1:19-mc-00145-TSC Document 310 Filed 11/07/20 Page 17 of 23




explained that there is a “virtual medical certainty that most, if not all prisoners”—including

Plaintiffs Hall and Bernard—“will experience excruciating suffering, including sensations of

drowning and suffocation,” upon being injected with 5 grams of pentobarbital. See Dkt. #24 at

7, 31-34, 36. Dr. Van Norman drew upon her wealth of clinical knowledge as well as studies of

patients undergoing anesthesia to opine that “a single dose of barbiturate is insufficient to ablate

awareness, including the sensations of pain and the extreme suffering of suffocation and

asphyxiation that will occur” during the injection. Id. at 31.

       Most recently, Plaintiffs introduced evidence from Mr. LeCroy’s execution tending to

show that he was sensate and responsive when his airway was obstructed and his lungs filled

with fluid. See Dkt. #282-4 at 10-11. This evidence—which included first-hand accounts from

Mr. LeCroy’s execution that he heaved for breath and gasped for air almost immediately upon

being injected—was wholly consistent with Dr. Van Norman’s explanation that flash pulmonary

edema tends to occur when the injected individual is still aware and capable of processing pain.

Id. at 9-11. Indeed, even Dr. Crowns admitted that if inmates “were reacting to the effects of

pulmonary edema, they would be observed to have shortness of breath (dyspnea), increased

respiration (tachypnea), wheezing, gasping, coughing, noisy labored breathing.” Dkt. #246-1 at

4. But as Dr. Van Norman made clear, outward signs of distress are not required to confirm

suffering from flash pulmonary edema while conscious. Dkt. #24 at 24. Past autopsies of

executed inmates consistently show the presence of pulmonary congestion and pulmonary

edema. Id. at 35-36. Critically, “[e]xperience in humans and animal models indicate that flash

pulmonary edema occurs virtually immediately during and after high-dose barbiturate injection,

and well within a time frame before peak drug effects on the brain have occurred”—i.e., before

an individual is rendered insensate. Id. at 36.




                                                  17
       Case 1:19-mc-00145-TSC Document 310 Filed 11/07/20 Page 18 of 23




       To constitute irreparable harm, “the harm must be ‘certain and great’, ‘actual and not

theoretical’, and so ‘imminen[t] that there is a clear and present need for equitable relief to

prevent irreparable harm.’” League of Women Voters of U.S. v. Newby¸ 838 F.3d 1, 7-8 (D.C.

Cir. 2016) (quoting Chaplaincy of Full Gospel Churches v. England, 454 F.3d 290, 297 (D.C.

2016)). Plaintiffs’ evidence, which has only grown in strength with each additional execution,

more than meets the criteria for irreparable harm. Absent the Court’s intervention, Plaintiffs Hall

and Bernard will be executed by a method that is likely to cause them to endure “one of the most

powerful, excruciating feelings known to man”—prolonged suffocation. Dkt. #24 at 34. And

there is no way to undo that harm once inflicted. This is the very definition of irreparable harm.

See, e.g., Banks v. Booth, 459 F. Supp. 3d 143, 159 (D.D.C. 2020) (“The Court concludes that

Plaintiffs’ risk of contracting COVID-19 and the resulting complications, including the

possibility of death, is the prototypical irreparable harm.”); Dean v. Coughlin, 623 F. Supp. 392,

405 (S.D.N.Y. 1985) (describing pain as a “form[] of irreparable harm”).

III.   The Balance of the Equities and Public Interest Favor a Stay

       Under the circumstances presented here, the balance of equities and public interest

likewise favor a stay. “Applying the law in a way that violates the Constitution is never in the

public’s interest.” Minney v. U.S. Office of Pers. Mgmt., 130 F. Supp. 3d 225, 236 (D.D.C.

2015). In addition, there is an “important public interest in the humane and constitutional

application of [a] lethal injection statute.” Nooner, 2006 WL 8445125, at *4; Cooey, 430 F.

Supp. 2d at 708. This is especially true where, as here, there is powerful evidence that

Defendants’ chosen method of execution will cause Plaintiffs Hall and Bernard to endure

extraordinary pain and suffering in their final moments, and the denial of a stay threatens to

permanently extinguish Plaintiffs’ meritorious claims.




                                                 18
       Case 1:19-mc-00145-TSC Document 310 Filed 11/07/20 Page 19 of 23




         That interest is not outweighed by Defendants’ general interest in ensuring the finality

of capital proceedings. For seventeen years, Defendants did not execute or seek to execute any

death-sentenced prisoners, including Plaintiffs Hall and Bernard. Once Defendants announced

their intent to do so, Plaintiffs swiftly moved for injunctive relief. 2 A stay of a few weeks or

months to fully and fairly litigate the merits of Plaintiff Hall and Bernard’s appeal will not

substantially injure either the public or the Government where, as here, the Government’s

newfound urgency emerged only after nearly two decades of inaction. See Oscorio-Martinez,

893 F.3d at 179 (“[T]he fact that the Government has not—until now—sought to remove SIJ

applicants, much less designees, undermines any urgency surrounding Petitioners’ removal.”).

                                            Conclusion

       For the foregoing reasons, Plaintiffs Hall and Bernard respectfully move the Court to stay

their scheduled executions pending their appeal of the Court’s orders of August 15, 2020 and

September 20, 2020.



Dated: November 7, 2020                        Respectfully Submitted,



                                               /s/ Amy Lentz
                                               Amy Lentz (DC Bar No. 990095)
                                               Steptoe & Johnson, LLP
                                               1300 Connecticut Avenue NW
                                               Washington, DC 20036
                                               202.429.1350
                                               Email: alentz@steptoe.com

                                               Counsel for Plaintiff Orlando Hall

                                               Ginger D. Anders (Bar No. 494471)
                                               Jonathan S. Meltzer (Bar No. 888166546)
                                               Brendan Gants (Bar No. 1031419)

2
 Because Defendants consented to an injunction in 2007 as to Mr. Hall, he requested that the
Court leave that injunction in place.
                                                 19
Case 1:19-mc-00145-TSC Document 310 Filed 11/07/20 Page 20 of 23




                             MUNGER, TOLLES & OLSON LLP
                             1155 F Street N.W., Seventh Floor
                             Washington, D.C. 20004-1357
                             Ginger.anders@mto.com
                             Jonathan.meltzer_mto.com
                             Brendan.Gants@mto.com
                             (202) 220-1100

                             Counsel for Plaintiff Brandon Bernard




                               20
      Case 1:19-mc-00145-TSC Document 310 Filed 11/07/20 Page 21 of 23




                               CERTIFICATE OF SERVICE

       I hereby certify that on November 7, 2020, I caused a true and correct copy of foregoing

to be served on all following counsel via the Court’s CM/ECF system.

 Joshua Christopher Toll                         Jonathan Kossak
 KING & SPALDING LLP                             Civil Division, Department of Justice
 (202) 737-8616                                  (202) 305-0612
 Email: jtoll@kslaw.com                          Email: Jonathan.kossak@usdoj.gov

 Margaret O’Donnell                              Jean Lin
 (502) 320-1837                                  Civil Division, Department of Justice
 Email: mod@dcr.net                              (202) 514-3716
                                                 Email: Jean.lin@usdoj.gov
 Gerald Wesley King, Jr.
 FEDERAL DEFENDER PROGRAM, INC.                  Cristen Cori Handley
 (404) 688-7530                                  Civil Division, Department of Justice
 Email: gerald_king@fd.org                       (202) 305-2677
                                                 Email: Cristen.Handley@usdoj.gov
 Charles Fredrick Walker
 SKADDEN, ARPS, SLATE, MEAGHER &                 Paul F. Enzinna
 FLOM LLP                                        ELLERMAN ENZINNA PLLC
 (202) 371-7000                                  (202) 753-5553
 Email: Charles.Walker@skadden.com               Email: penzinna@ellermanenzinna.com

 Alexander C. Drylewski                          Brandon David Almond
 SKADDEN, ARPS, SLATE, MEAGHER &                 TROUTMAN SANDERS LLP
 FLOM LLP                                        (202) 274-2864
 (212) 735-2129                                  Email: brandon.almond@troutmansanders.com
 Email: Alexander.Drylewski@skadden.com
 (*pro hac vice application forthcoming)         Donald P. Salzman
                                                 SKADDEN, ARPS, SLATE, MEAGHER &
 Celeste Bacchi                                  FLOM LLP
 OFFICE OF THE PUBLIC DEFENDER                   (202) 371-7983
 Capital Habeas Unit                             Email: Donald.salzman@skadden.com
 (213) 894-1887
 Email: celeste_bacchi@fd.org                    Steven M. Albertson
                                                 SKADDEN, ARPS, SLATE, MEAGHER &
 Jonathan Charles Aminoff                        FLOM LLP
 FEDERAL PUBLIC DEFENDER,                        (202) 371-7112
 CENTRAL DISTRICT OF CALIFORNIA                  Email: Steven.Albertson@skadden.com
 (213) 894-5374
 Email: jonathan_aminoff@fd.org
 Gary E. Proctor                                 Alexander Louis Kursman
 LAW OFFICES OF GARY E. PROCTOR,                 OFFICE OF THE FEDERAL COMMUNITY
 LLC                                             DEFENDER/EDPA
 (410) 444-1500                                  (215) 928-0520
 Email: garyeproctor@gmail.com                   Email: Alex_Kursman@fd.org

 Scott Wilson Braden                             Robert A. Ayers
 FEDERAL PUBLIC DEFENDER,                        STEPTOE & JOHNSON LLP
                                              21
      Case 1:19-mc-00145-TSC Document 310 Filed 11/07/20 Page 22 of 23



 EASTERN DISTRICT OF ARKANSAS                     (202) 429-6401
 (501) 324-6144                                   Email: rayers@steptoe.com
 Email: Scott_Braden@fd.org
                                                  Shawn Nolan
 David Victorson                                  FEDERAL COMMUNITY DEFENDER
 (202) 637-5600                                   OFFICE, EDPA
 HOGAN LOVELLS US LLP                             (215) 928-0520
 Email: David.Victorson@hoganlovells.com          Email: shawn_nolan@fd.org

 Jennifer Ying                                    Joseph William Luby
 MORRIS NICHOLS ARSHT & TUNNELL                   FEDERAL PUBLIC DEFENDER/EDPA
 LLP                                              (215) 928-0520
 (302) 658-9300                                   Email: joseph_luby@fd.org
 Email: Jying@mnat.com
                                                  Pieter Van Tol
 Andres C. Salinas                                HOGAN LOVELLS US LLP
 WILMER CUTLER PICKERING HALE &                   (212) 918-3000
 DORR LLP                                         Email: Pieter.Vantol@hoganlovells.com
 (202) 663-6289
 Email: Andres.Salinas@wilmerhale.com             Jonathan Jeffress
                                                  KAISER DILLON, PLLC
 Ryan M. Chabot                                   (202) 640-4430
 WILMER CUTLER PICKERING HALE &                   Email: Jjeffress@kaiserdillon.com
 DORR LLP
 (212) 295-6513                                   Andrew Moshos
 Ryan.Chabot@WilmerHale.com                       MORRIS NICHOLS ARSHT & TUNNELL
                                                  LLP
 Dale Andrew Baich                                (302) 351-9197
 OFFICE OF THE FEDERAL PUBLIC                     Email: Amoshos@mnat.com
 DEFENDER
 (602) 382-2816                                   Alan E. Schoenfeld
 Dale_Baich@fd.org                                WILMER CUTLER PICKERING HALE &
                                                  DORR LLP
 Johnny Walker                                    (212) 937-7294
 Assistant United States Attorney at United       Email: Alan.Schoenfeld@wilmerhale.com
 States Attorney's Office
 johnny.walker@usdoj.gov

                                                  Timothy Kane
 Bradley Humphreys                                FEDERAL COMMUNITY DEFENDER
 Civil Division, Department of Justice            OFFICE, EDPA
 bradley.humphreys@usdoj.gov                      (215) 928-0520
                                                  Email: timothy_kane@fd.org
 Scott Meisler
 Criminal Division, Department of Justice
 scott.meisler@usdoj.gov


Dated: November 7, 2020                       Respectfully Submitted,



                                              /s/ Amy Lentz
                                              Amy Lentz (DC Bar No. 990095)
                                                22
Case 1:19-mc-00145-TSC Document 310 Filed 11/07/20 Page 23 of 23




                             Steptoe & Johnson, LLP
                             1300 Connecticut Avenue NW
                             Washington, DC 20036
                             202.429.1350
                             Email - alentz@steptoe.com




                               23
       Case 1:19-mc-00145-TSC Document 310-1 Filed 11/07/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


In the Matter of the Federal Bureau of Prisons’
Execution Protocol Cases,                                Case No. 19-mc-0145 (TSC)

LEAD CASE: Roane et al. v. Barr

THIS DOCUMENT RELATES TO:

Roane, et al. v. Barr, 05-2337

Bernard v. Barr et al., 20-474


    [PROPOSED] ORDER GRANTING STAY OF EXECUTION PENDING APPEAL

       Upon consideration of Plaintiffs Hall and Bernard’s Motion for Stay of Execution

Pending Appeal, and for good cause shown, it is hereby ORDERED that Plaintiffs Hall and

Bernard’s executions shall be stayed until such time as their appeal from this Court’s orders on

August 15, 2020 and September 20, 2020, is resolved, or until further order of this Court.

       SO ORDERED this ___ day of November, 2020.



                                                     ___________________________________
                                                     TANYA S. CHUTKAN
                                                     United States District Judge
